MARY CATHERINE PIERCE, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Pierce v. Comm'rDocket No. 8557-01 United States Tax Court2003 U.S. Tax Ct. LEXIS 29; July 8, 2003, Decided Pierce v. Comm'r, T.C. Memo 2003-188">T.C. Memo 2003-188, 2003 Tax Ct. Memo LEXIS 189">2003 Tax Ct. Memo LEXIS 189 (T.C., 2003)*29 Joel Gerber, Judge.  JoelGerberORDERFor cause, it isORDERED that the Court's Memorandum Findings of Fact and Opinion (T.C. Memo 2003-188">T.C. Memo. 2003-188), filed June 30, 2003, is hereby modified by eliminating from page 29 of said opinion the following language as follows:"Decision will be entered for respondent."and substituting therefor the following:"Decision will be entered under Rule 155."It is furtherORDERED that the opinion of this Court (T.C. Memo. 2003-188), filed June 30, 2003, in all other respects remains unchanged.Joel GerberJudgeDated: Washington, D.C.July 8, 2003